DETAILED ACTION
	The instant application having Application No. 17/573,938 has a total of 20 claims pending in the application, there are 3 independent claims and 17 dependent claims, all of which are ready for examination by the examiner.

INFORMATION CONCERNING DRAWINGS
	Drawings
	The applicant's drawings submitted 1/12/2022 are acceptable for examination purposes.
  
ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
	Information Disclosure Statement
	As required by M.P.E.P. ' 609 (C), the applicant's submission of the Information Disclosure Statements, dated 1/25/2022 (x2), 1/27/2022, 3/9/2022 and 5/31/2022 (x2), are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. ' 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.
 
DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over US 11,256,624.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  

Instant Application
US 11,256,624 
11. A method, comprising: 

accessing, by a microprocessor in a computing device, memory via virtual memory addresses, the computing device having first memory; 






communicating, using a communication device of the computing device and over a network connection, with a remote computing system having second memory; 








mapping, by the computing device, a first portion of the virtual memory addresses to the first memory and map a second portion of the virtual memory addresses to the second memory of the remote computing system; communicating, via the communication device with the remote computing system, to access the second memory, in response to the microprocessor accessing the second portion of the virtual memory addresses; 
determining, by the computing device, a prediction of degradation in the network connection in a subsequent time period in which the microprocessor is predicted to have activities to access the second portion of the virtual memory addresses; and 










communicating, in response to the prediction and before the subsequent time period, with the computing system to retrieve data from the second memory of the remote computing system, before the activities of the microprocessor accessing the second portion of the virtual memory addresses.
1. A method implemented in a computing system, the method comprising: 
provisioning memory resources for access through virtual memory addresses; 


mapping a first portion of the virtual memory addresses into local memory of a first computing device; establishing a network connection between the first computing device and a second computing device; 
requesting, over the network connection by the first computing device, to borrow an amount of memory from the second computing device; in response to the second computing device lending the amount of memory to the first computing device, 
mapping a second portion of the virtual memory addresses into local memory of the second computing device; 













predicting a time period during which the network connection degrades; predicting a usage of a first virtual memory address region; in response to a determination that the usage is predicted to occur in the first computing device during the time period during which the network connection degrades, and the first virtual memory address region is currently being mapped to the local memory of the second computing device: making a migration decision for content of the first virtual memory address region; communicating over the network connection to store the content of the first virtual memory address region into the first computing device, prior to the time period and in response to the migration decision; and changing, in response to the migration decision and after storing the content into the local memory of the first computing device, memory mapping of the first virtual memory address region, by mapping the first virtual memory address region into the local memory of the first computing device; wherein when the first virtual memory address region is mapped into the local memory of the first computing device, the first virtual memory address region is associated in a memory map of the second computing device with an identifier of the first computing device; and wherein when the first virtual memory address region is mapped into the local memory of the second computing device, the first virtual memory address region is associated in a memory map of the first computing device with an identifier of the second computing device.

It would have been obvious to modify claim 1 of US 11,256,624 for the benefit of obtaining the invention as specified in claim 11 of the instant application, as all limitations of claim 1 of US 11,256,624 are present in claim 11 of the instant application.  Independent claims 1 and 19 are the computing device and non-transitory computer storage medium corresponding to claim 11, respectively, and are rejected under similar rationale.	Further, the dependent claims of both cases contain substantially similar limitations.

REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	Claim Rejections - 35 USC ' 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11-16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chinya et al (US 2011/0072234) in view of Segel (US 2009/0168795).


	Regarding Claim 1, Chinya teaches a computing device, comprising: 
	a microprocessor configured to access memory via virtual memory addresses (CPU of Fig. 1, and “Embodiments enable a processor (e.g., a central processing unit (CPU) on a socket) to create and manage a fully shared virtual address space,” Paragraph 0011); 
	first memory (system memory 130 of Fig. 1); and 
	a communication device (bridge 155 of Fig. 1) configured to establish a network connection to communicate with a remote computing system having second memory (network connection 140 of Fig. 1 is established, to allow the CPU to access memory 160, which is local to the accelerator but remote to the host, Paragraph 0013); 
	wherein the computing device is configured to: 
	map a first portion of the virtual memory addresses to the first memory and map a second portion of the virtual memory addresses to the second memory of the remote computing system (“a common shared virtual address space between CPU and accelerator can be created,” Paragraph 0024, therefore a portion of the virtual memory addresses are local to the CPU and portion is remote and owned by the accelerator); 
	communicate, via the communication device with the remote computing system, to access the second memory, in response to the microprocessor accessing the second portion of the virtual memory addresses (steps 240, 260, 270, and 250 of Fig. 2). 
	However, the cited prior art does not explicitly teach to:  determine a prediction of degradation in the network connection in a subsequent time period in which the microprocessor is predicted to have activities to access the second portion of the virtual memory addresses; and 
	communicate, in response to the prediction and before the subsequent time period, with the computing system to retrieve data from the second memory of the remote computing system, before the activities of the microprocessor accessing the second portion of the virtual memory addresses.
	Segel teaches to determine a prediction of degradation in the network connection in a subsequent time period in which the microprocessor is predicted to have activities to access the second portion of the virtual memory addresses (step 210 of Fig.2, by determining if the current time is an off-peak time period, it is determined that a future time will be a “peak period,” i.e., a time with a degraded network connection, Paragraph 0066); and 
	communicate, in response to the prediction and before the subsequent time period, with the computing system to retrieve data from the second memory of the remote computing system, before the activities of the microprocessor accessing the second portion of the virtual memory addresses (a list is created of items at step 204 of Fig. 2, and this list is for items that “will be accessed during a peak period,” Paragraph 0066, and the retrieval is performed at step 212 of Fig. 2, Paragraph 0071).
	It would have been obvious to a person having ordinary skill in the art at the time the
invention was filed to have implemented the retrieval of Zedlewski in the cited prior art in order to improve the speed of data retrieval.

	Regarding Claim 2, the cited prior art teaches the computing device of claim 1, wherein the virtual memory addresses are provisioned in a unified virtual memory space in the computing device and in the remote computing system (“a common shared virtual address space between CPU and accelerator can be created,” Paragraph 0024 of Chinya).
	Regarding Claim 3, the cited prior art teaches the computing device of claim 2, wherein memory resources are provisioned for access in the unified virtual memory space (memory resources are accessed according to the process of Fig. 2 of Chinya).
	Regarding Claim 4, the cited prior art teaches the computing device of claim 2, wherein the computing device is configured to predict the subsequent time period during which both the degradation (step 210 of Fig.2, by determining if the current time is an off-peak time period, it is determined that a future time will be a “peak period,” i.e., a time with a degraded network connection, Paragraph 0066) and the activities to access the second portion of the virtual memory addresses are predicted (“high utility content” is checked at step 204 of Fig. 2 of Segel, which indicates a prediction of activities to access the second portion of the virtual memory addresses are predicted).
	Regarding Claim 5, the cited prior art teaches the computing device of claim 1, wherein the computing device is further configured to: change, after storing the data into a portion of the first memory, memory mapping by mapping the second portion of the virtual memory addresses to the portion of the first memory (data is moved locally at step 212 of Fig. 2, also see the local/remote portion of the page table of Fig. 6 of Chinya, where the mapping is changed to local when it is moved from remote to local storage, step 340 of Fig. 4).
	Regarding Claim 6, the cited prior art teaches the computing device of claim 5, wherein the computing device is further configured to: after mapping the second portion of the virtual memory addresses to the portion of the first memory, causing the remote computing system to operate a portion of the second memory from which the data is stored into the portion of the first memory, as a cache, mirror, or a backup of the portion of the first memory (“pages can be duplicated [mirrored]” between memories, Paragraph 0045 of Chinya).
	Claim 11 is the method corresponding to the computing device of claim 1, and is rejected similar rationale.
	Claim 12 is the method corresponding to the computing device of claim 2, and is rejected similar rationale.
	Claim 13 is the method corresponding to the computing device of claim 3, and is rejected similar rationale.
	Claim 14 is the method corresponding to the computing device of claim 4, and is rejected similar rationale.
	Claim 15 is the method corresponding to the computing device of claim 5, and is rejected similar rationale.
	Claim 16 is the method corresponding to the computing device of claim 6, and is rejected similar rationale.
	Claim 19 is the non-transitory computer storage medium corresponding to the computing device of claim 1, and is rejected under similar rationale.
	Claim 20 is the non-transitory computer storage medium corresponding to the computing device of claim 3, and is rejected under similar rationale.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chinya et al (US 2011/0072234) in view of Segel (US 2009/0168795) and Roese et al (US 10,341,458).
	Regarding Claim 7, the cited prior art teaches the computing device of claim 6, but does not explicitly teach wherein the degradation and the activities to access the second portion of the virtual memory addresses are predicted based at least in part on a predicted location of the computing device.
	Roese teaches making migration decisions based at least in part on a predicted location
of a first computing device (C3 L40-51).
	It would have been obvious to a person having ordinary skill in the art at the time the
invention was filed to have implemented migration decisions based at least in part on a
predicted location in order to provide a good user experience (C2 L63-C3 L13 of Roese).
	Claim 16 is the method corresponding to the computing device of claim 7, and is rejected similar rationale.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chinya et al (US 2011/0072234) in view of Segel (US 2009/0168795) and Branch et al (US 2012/0023223).
	Regarding Claim 8, the cited prior art teaches the computing device of claim 6, but does not explicitly teach wherein the degradation and the activities to access the second portion of the virtual memory addresses are predicted based at least in part on a scheduled operation of the computing device; and the data includes software or data for the scheduled operation.
	Branch teaches wherein the degradation and the activities to access the second portion of the virtual memory addresses are predicted based at least in part on a scheduled operation of the computing device; and the data includes software or data for the scheduled operation (Paragraphs 0022-0023).
	It would have been obvious to a person having ordinary skill in the art at the time the
invention was filed to have implemented migration decisions based at least in part on a scheduled operation in order to provide a user with relevant data at an appropriate time.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chinya et al (US 2011/0072234) in view of Segel (US 2009/0168795) and Binotto et al (US 2017/0270450).
	Regarding Claim 9, the cited prior art teaches the computing device of claim 6, but does not explicitly teach wherein the degradation and the activities to access the second portion of the virtual memory addresses are predicted via an artificial neural network stored in a portion of the virtual memory addresses; the computing device is configured to provide data as input to the artificial neural network; and the remote computing system is configured to perform at least a portion of computations of the artificial neural network.
	Binotto teaches predicting future demand using a neural network (Paragraph 0078).
	It would have been obvious to a person having ordinary skill in the art at the time the
invention was filed to have implemented the neural network of Binotto in the cited prior art in
order to accurately predict data needed by a user.
	Claim 18 is the method corresponding to the computing device of claim 9, and is rejected similar rationale.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chinya et al (US 2011/0072234) in view of Segel (US 2009/0168795) and sJESJAGORO et al (US 2011/0145360).	
	Regarding Claim 10, the cited prior art teaches the computing device of claim 6, but does not explicitly teach wherein the degradation and the activities to access the second portion of the virtual memory addresses are predicted based at least in part on a battery power level of the computing device.
	Sheshagiri teaches determining a battery power level of the first computing device; and
in response to a determination that the battery power level is below a threshold, migrating data
from the first computing device (Paragraph 0039).
	It would have been obvious to a person having ordinary skill in the art at the time the
invention was filed to have implemented the determining of battery power level, as taught by
Sheshagiri, in the cited prior art in order to preserve data that may be lost due to the battery
losing charge.

CLOSING COMMENTS
	Conclusion
STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        CLAIMS REJECTED IN THE APPLICATION
	Per the instant office action, claims 1-20 have been rejected.
 
DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Giardino whose telephone number is (571) 270-3565 and can normally be reached on M-F 9:00-5:30pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARK A GIARDINO JR/Primary Examiner, Art Unit 2135